Citation Nr: 0311938	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis 
of the hands.

2.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to August 1999.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In January 2003 
the Board sought further development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  Such development was accomplished in March 
2003.  For the reasons indicated below, further RO 
adjudicatory action is necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  While the RO and the Board provided the 
veteran some notice of the VCAA in May 2001 and October 2002, 
respectively, the United States Court of Appeals for Veterans 
Claims (Court) has since provided further guidelines 
regarding the notice provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The guidelines of the 
Court in Quartuccio do not appear to be satisfied.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

Here, as noted, the Board has obtained additional evidence 
through its own development.  The veteran has not waived 
initial AOJ consideration of such evidence.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA, 
including specific information regarding 
what type evidence would substantiate his 
claims, what the evidence of record 
(specifically including the evidence 
developed by the Board) shows, and what 
further evidence VA would obtain for him, 
as well as what evidence or information 
he is responsible for obtaining or 
providing.  If further evidence is 
identified, the VA should obtain such 
evidence and associate it with the claims 
folder.

2.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record (specifically considering 
the additional evidence obtained by the 
Board) and re-adjudicate the claims.  If 
they remain denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further review.  


The purpose of this remand is to satisfy the mandates of the 
Court and the Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




